Exhibit 10.82

FIFTH AMENDMENT TO LOAN AND SECURITY AGREEMENT

This Fifth Amendment (this “Amendment”) is made as of the 30th day of June, 2006
to that certain Loan and Security Agreement dated December 14, 2004, as
previously amended by First Amendment to Loan and Security Agreement dated March
16, 2005 and by Second Amendment to Loan and Security Agreement dated as of
October 31, 2005, by Third Amendment to Loan and Security Agreement dated
December 14, 2005, and by Fourth Amendment to Loan and Security Agreement dated
March 30, 2006 (the “Loan Agreement”) among CITIZENS BANK OF MASSACHUSETTS (the
“Bank”) and each of VIISAGE TECHNOLOGY, INC., a Delaware corporation, TRANS
DIGITAL TECHNOLOGIES CORPORATION, a Delaware corporation, IMAGING AUTOMATION,
INC., a Delaware corporation and BIOMETRICA SYSTEMS, INC., a New Hampshire
corporation (hereinafter individually and collectively referred to as the
“Borrower”). Capitalized terms used and not defined in this Amendment shall have
the meanings ascribed to them in the Loan Agreement.

RECITALS

Borrower has requested that Bank agree to again amend the Minimum EBITDA
covenant contained in Section 15(c) of the Loan Agreement for the discrete
fiscal quarter ended June 30, 2006. Bank is amenable to amending the Minimum
EBITDA covenant, but only on the terms and conditions set forth in the Loan
Agreement as amended hereby.

AGREEMENT

In consideration of the foregoing, of the undertakings of Borrower and Bank
herein and for other good and valuable consideration, receipt and sufficiency of
which is hereby acknowledged, the parties hereto hereby agree as follows:

1. The Minimum EBITDA covenant contained in Section 15(c) of the Loan Agreement
is hereby amended to provide that, for the discrete reporting period ending
June 30, 2006 only, Borrower’s EBITDA shall not be less than $750,000.00. The
foregoing amendment is effective only for the discrete reporting period ended
June 30, 2006, and Bank’s agreement to modify this covenant for such period
shall not constitute an agreement by Bank to modify or amend this or any other
covenant contained in the Loan Agreement for any other reporting period.

2. The definition of EBITDA contained in Section 15 of the Loan Agreement is
deleted in its entirety and replaced with the following text:

“‘EBITDA’ shall mean, for the applicable period, income from continuing
operations before the payment of interest and taxes, plus depreciation,
amortization, and non-cash stock option expenses, all as determined in
accordance with generally accepted accounting principles;”

3. Section 15(o)(i) of the Loan Agreement is hereby deleted in its entirety and
replaced with the following text:

“… (i) Merge or consolidate with or into any person or entity;…”

4. In connection with Bank’s consents to Borrower’s acquisition of the capital
stock of each of Integrated Biometric Technology (“IBT”) and SecuriMetrics,
Inc.(“SecuriMetrics”), Borrower covenanted with Bank that each of IBT and
SecuriMetrics would become parties to the Loan Agreement



--------------------------------------------------------------------------------

and ancillary documents on or before March 31, 2006, which was later extended by
Bank to May 31, 2006. Bank hereby further extends the date for the joinder of
IBT and SecuriMetrics to the Loan Agreement to August 31, 2006. The failure of
borrower to cause IBT and SecuriMetrics to become parties to the Loan Agreement
as required shall constitute an Event of Default under the Loan Agreement.

5. Borrower represents and warrants that all of the representations and
warranties made by Borrower in the Loan Agreement and other Loan Documents are
and continue to be true and correct on the date hereof, except to the extent
that any of such representations and warranties relate by their terms solely to
a date prior to date of this Amendment. Except to the extent modified by this
Amendment, Borrower hereby ratifies and confirms all of its covenants and
agreements under the Loan Agreement.

6. Borrower further represents and warrants that this Amendment is a valid and
binding obligation of each Borrower, enforceable against each Borrower in
accordance with its terms, except as may be affected by bankruptcy and other
similar laws of general application affecting the rights and remedies of
creditors.

7. Borrower shall promptly execute and deliver such further documents,
instruments and agreements and take such further action as Bank may reasonably
request, in its sole discretion, to effect the purposes of this Amendment and
the Loan Agreement and other Loan Documents, including, but not limited to the
execution and delivery of all documents necessary or reasonably required by Bank
to ensure that Bank has perfected liens on all assets of Borrower to the extent
originally provided under the Loan Agreement and the other Loan Documents.
Borrower hereby appoints any officer or agent of Bank as Borrower’s true and
lawful attorney in fact, with power of substitution to endorse the name of
Borrower or any of their officers or agents in such regard, exercisable by Bank
during the continuance of an Event of Default.

8. Except as otherwise expressly provided in this Amendment, nothing in this
Amendment shall extend to or affect in any way any of the Obligations or any of
the rights and remedies of Bank arising under the Loan Agreement and other Loan
Documents, and Bank shall not be deemed to have waived any or all of such rights
and remedies with respect to any Event of Default or event or condition which,
with notice or the lapse of time, would become an Event of a Default and which,
upon Borrower’s execution and delivery of this Amendment, might otherwise exist
or which might hereafter occur.

9. By execution of this Amendment, each Borrower acknowledges and confirms that
it does not, as of the date of this Amendment, have any offsets, defenses or
claims against Bank or any of its officers, agents, directors or employees
whether asserted or unasserted to their respective Obligations.

10. To the extent possible and except for the specific changes to the Loan
Agreement effected hereby, this Amendment shall be construed to be consistent
with the provisions of the Loan Agreement. In the event of any inconsistency
between the provisions of this Amendment and any other document (including,
without limitation, any Loan Document), instrument, or agreement entered into by
and between Bank and Borrower, the provisions of this Amendment shall govern and
control. This Amendment shall be binding upon Bank and Borrower, and their
representatives, successors, and assigns, and shall inure to the benefit of Bank
and Borrower and their respective successors and assigns. This Amendment and all
documents, instruments, and agreements executed in connection herewith
incorporate all of the discussions and negotiations between Borrower and Bank,
either expressed or implied, concerning the matters included herein and in such
other documents, instruments and agreements, any statute, custom, or usage to
the contrary notwithstanding. No such discussions or

 

2



--------------------------------------------------------------------------------

negotiations shall limit, modify, or otherwise affect the provisions hereof. No
modification, amendment, or waiver of any provision of this Amendment, or any
provision of any other document, instrument, or agreement between any Borrower
and Bank shall be effective unless executed in writing by the party to be
charged with such modification, amendment, or waiver.

11. Borrower acknowledges and agrees that it shall immediately pay to Bank the
full amount of all reasonable out-of-pocket costs and expenses of Bank incurred
by Bank in preparation and documentation of this Amendment and all documents
ancillary hereto or incurred by Bank after the date of this Amendment in
connection with administration of the Obligations or enforcement of any rights
of Bank under the Loan Agreement and other Loan Documents or otherwise in
respect of any of the Obligations.

12. If any clause or provision of this Amendment is determined to be illegal,
invalid or unenforceable under any present or future law by the final judgment
of a court of competent jurisdiction, the remainder of this Amendment will not
be affected thereby. It is the intention of the parties that if any such
provision is held to be invalid, illegal or unenforceable, there will be added
in lieu thereof an enforceable provision as similar in terms to such provision
as is possible, and that such added provision will be legal, valid and
enforceable.

13. This Amendment is delivered to Bank in The Commonwealth of Massachusetts and
it is the desire and intention of the parties that this Amendment and the Loan
Documents be in all respects interpreted according to the laws of The
Commonwealth of Massachusetts. Borrower each specifically and irrevocably
consents to the personal and subject matter, jurisdiction and venue of any court
of The Commonwealth of Massachusetts sitting in the counties of Suffolk or
Middlesex or in the District Court of the United States for the District of
Massachusetts with respect to all matters concerning this Amendment or the Loan
Documents or the enforcement of any of the foregoing.

14. This Amendment may be executed in one or more counterparts, each of which
will be deemed an original document, but all of which will constitute a single
document. This Amendment will not be binding on or constitute evidence of a
contract between the parties until such time as a counterpart of this document
has been executed by each of the parties and delivered to Bank.

 

3



--------------------------------------------------------------------------------

WITNESS our hands and seals as of June 30, 2006.

 

WITNESS (to all)     BORROWERS:     VIISAGE TECHNOLOGY, INC.

/s/ Mary-Jo Porcello

    By:  

/s/ Elliot J. Mark

      duly authorized     TRANS DIGITAL TECHNOLOGIES CORPORATION     By:  

/s/ Elliot J. Mark

      duly authorized     IMAGING AUTOMATION, INC.     By:  

/s/ Elliot J. Mark

      duly authorized     BIOMETRICA SYSTEMS, INC.     By:  

/s/ Elliot J. Mark

      duly authorized     BANK:     CITIZENS BANK OF MASSACHUSETTS

/s/ Joyce A. Robinson

    By:  

/s/ Sharon Stone

      Sharon Stone, Sr. Vice President

 

4